Title: Thomas Jefferson to James Madison, 18 October 1819
From: Jefferson, Thomas
To: Madison, James


					
						Dear Sir
						
							Monto
							Oct. 18. 19.
						
					
					By this day’s mail I forward you ⅓ of a parcel of seeds of the Sea-Kale sent here by Genl Cock for you, mr Divers & myself. I feared to await a private conveyance because they lose their vegetative power if not planted soon.
					The day after you left us I was taken with a cholic which attended with a stricture on the upper bowels brought me into great pain & immediate danger. the obstacle was at length overcome & I am recovering, but have not yet left my room. a salivation brought on by a dose of 8. or 9 grs of calomel with Jalap occasions my present confinement. I can swallow only fluids, which keep me very weak. I thought it due to your friendship to free it from the uncertainty of floating rumors and I salute you with affection & respect
					
						
							Th: Jefferson
						
					
				